Citation Nr: 1523582	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the right wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded this case for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability was not first manifested during active duty or the first post-service year, and is not related to military service.

2.  The Veteran's right-wrist disability slightly limits his ability to function under the ordinary conditions of daily life and to perform the normal working movements of the body with normal speed and endurance; ankylosis of the right wrist is not shown.

3.  The Veteran has a scar on his right wrist that is stable, does not measure greater than 6 square inches (39 sq. cm.), and does not limit function, but is painful.

4.  The Veteran's service-connected right wrist disability is not so exceptional or unusual as to require referral for extraschedular consideration by designated authority.

CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a disability rating in excess of 10 percent for a service-connected right-wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 7819-5015 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claims has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice by letters of August 2006, November 2007, and May 2008.

Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, VA treatment records, service personnel records, an employer statement, private treatment records, and service treatment records.

The Veteran underwent a VA compensation examination for his low back in November 2007 and for his wrist in November 2007 and June 2014.  The reports of those examinations reflect that the examiners reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate). 

Service connection for a low back disability

The Veteran maintains that he injured his back when lifting materials on a construction site while serving in the Marines.  He argues that he was treated for this condition while in the military and that he continues to suffer from the pain of the in-service injury.  See December 2006 notice of disagreement.


Legal criteria

Generally, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is one of the listed diseases to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2014).  This may include describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Bostain v. West, 11 Vet. App. 124, 127 (1998).

Analysis

In the case at hand, the Board finds that Hickson element (1), a current disability, has been met.  The Veteran had back surgery in November 2005.  See December 2006 VA treatment record.  In November 2007, a VA medical examiner diagnosed the Veteran as having "status post lumbar discectomy at L5-S1 with residual pain."  VA treatment records document the Veteran's complaints of low back pain.  See, e.g., March 2014 VA treatment record.  Also noted in the VA treatment records is an impression of "multilevel multifactorial thecal sac stenosis due to a combination of congenital spinal stenosis and disc herniations, worst at C4-C5 and C5-C6 where stenosis is moderate in degree with moderate ventral cord compression."  Further notation is made as to "multilevel neural foraminal stenosis [and] significant active inflammatory degenerative disc disease at C5-C6" that "may cause patient pain."  See, e.g., April 2014 VA treatment record.  There is ample, competent evidence that the Veteran has a current disability of the low back.

With regard to Hickson element (2), an in-service injury, the Veteran has stated that he injured his lower back when lifting materials on a construction site during his military service.  A service treatment record shows that the Veteran was seen in a clinic in May 2000 for a complaint of "LBP moving upward."  The Veteran stated at that time that the "pain is around the spine."  The Veteran has also cited, as the cause of his current back disability, the alleged "prolonged and repetitive abuse that I had to put my back to, from carrying 60 to 80 lbs packs on my back."  See Veteran's May 2014 statement.  On the basis of the service treatment record documenting the Veteran's complaint of back pain while in service and the Veteran's credible lay statements as to the pain he experienced in service, the Board finds that the Veteran had back pain during service.

As for Hickson element (3), the weight of the evidence suggests the lack of a nexus between the Veteran's current disability and his in-service injury.  Notably, the November 2007 medical examiner provided a negative nexus opinion, stating that the Veteran's "current low back pain is less likely as not relative to his episode of acute low back pain while in the military service."  The examiner's conclusion was based, in part, on the fact that the Veteran, following his in-service back injury, "had no pain and his physical examination was normal on his discharge examination."  The examiner also noted that, "according to [the Veteran's] medical record, he was not seen by a physician for his low back pain until December 2004, where an MRI showed a herniated disk and he was operated [on] by [Dr. P.]."  The examiner found significance in the fact that this happened "4-1/2 years after his initial episode of low back pain while he was in the service."  Thus, the VA medical examiner offered a negative nexus opinion based on the implicit reasoning that symptoms associated with the Veteran's in-service back injury would be expected to have manifested earlier than over four years following discharge from military service.  The examiner also noted the lack of symptoms at the time of the Veteran's discharge examination.  

The Board finds this opinion to be highly probative on the medical question at issue in this case.  It was rendered on the basis of a review of the record and the history of the Veteran.  The examiner provided a rationale for the conclusion reached.  No contrary, competent nexus opinion is of record.  

The Veteran states, "I have spoken to doctors[,] . . .  and they have all stated that my condition cannot be considered a degenerative condition . . .[and] is a direct consequence of my injury during my tenure in the service."  See November 2007 statement of Veteran.  He has also asserted, "My VA physician has stated that due to my age, this condition cannot be a degenerative disease as stated . . . on the SSOC."  See October 2007 Form 9 appeal.  However, the record contains no VA treatment record or private treatment record with a medical finding linking the Veteran's back injury to an injury during service.  Furthermore, the Veteran has not assisted VA in securing any outstanding, non-VA documentation of nexus, despite having received letters from VA requesting information as to "any treatment records related to your claimed conditions, . . . including the dates of treatment, findings, and diagnoses."  See, e.g., VA letter of January 2012. 

The record contains a statement by an employer of the Veteran to the effect that the Veteran's back pain has negatively affected his job performance.  The statement speaks to the issue of current disability but is not material to the issue of whether the Veteran's current disability is connected to an event in service.  See November 2012 employer's statement.

In assessing the credibility of testimony and the weight of the evidence, the Board notes that the Veteran offers varied explanations as to how he hurt his back.  He has specifically cited damage caused by lifting materials on a construction site while serving in the Marines.  See December 2006 notice of disagreement.  He has also stated, however, that his "spinal cord suffers from arthritis . . .  from the prolonged and repetitive abuse that I had to put my back to, from carrying 60 to 80 lbs packs on my back . . . ."  See Veteran's May 2014 statement.

Regardless, the Veteran's currently diagnosed back condition is different from injuries such as a broken arm or dislocated shoulder, which are readily observable by a lay person.  Rather, it involves the internal workings of the spine.  As such, the Veteran, as a layperson, is not competent to establish its etiology.  Accordingly, the statements offered by the Veteran in support of his claim are not competent evidence of a nexus.

The Board also finds that, under the facts of this case, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The record does not contain medical evidence showing any manifestation of arthritis of the lumbar or cervical spine during service or during the one-year presumptive period after the Veteran's separation from service.

The Veteran has not shown a continuity of symptomatology since service and, at times, has himself stated that his disability had a later onset.  In particular, he has stated, "My back injury was incurred during my active duty service.   During my exit exam I did not report any abnormalities on back because there were none at that time.  After my release from active service, I began to experience pain on my back.  The pain was not severe enough to complain about until about November 2005 [when] I had surgery for this condition.  This injury was incurred while on active duty and as time progressed, it became more severe."  See October 2007 Form 9 appeal (emphasis added).  In this regard, the Board also notes a VA treatment record of December 2006 stating that "Pt reports hx of back injury 2000 and then no issues until 2004 when started to have back pain radiating to L lower extremity with numbness and tingling" (emphasis added).  In addition, a private treatment record of the physician who operated on the Veteran's back in 2005 states that the Veteran "has had back pain since 12/2004."  See October 2005 private treatment record (emphasis added).  As such, continuity of symptomatology is not established.

In light of the negative nexus opinion of the VA medical examiner and the evidence indicating that the Veteran's current low back disability began in 2004, not 2000, Hickson element (3) is not met.  The Board concludes that a preponderance of the evidence is against finding that the Veteran's back condition is related to his military service.  Service connection for a low back disability is not warranted, and the benefit sought on appeal is denied.

Initial rating in excess of 10 percent
 for a ganglion cyst of the right wrist

Legal criteria

Disability evaluations are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule) that is based on the average impairment of earning capacity in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the criteria in the Rating Schedule at 38 C.F.R. Part 4 (2014).  VA has a duty to acknowledge and consider all regulations that potentially apply based on the assertions and issues raised in the record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of an initial rating for a disability following the initial award of service connection for that disability requires the Board to consider the entire history of the disability.  "Staged" ratings, which are separate ratings assigned for separate periods of time based on facts found, may be applied if appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If it is questionable which evaluation applies to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, as well as functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups.  Pain itself does not constitute functional loss, and painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2014). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).
The RO has rated the Veteran's ganglion cyst, right wrist disability under Diagnostic Codes 7819-5015.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Diagnostic Code (DC) 7819 provides that benign skin neoplasms are to be rated as scars under DCs 7801-7805, or as impairment of function. See 38 C.F.R. § 4.118, DC 7819 (2014).

Referable to scars, DC 7801 provides for ratings based on the surface area of a deep and nonlinear scar, meaning one that is associated with the underlying tissue.  The minimum area for the scar to receive a rating under this code is at least 6 square inches.

DC 7802 provides one rating for superficial and nonlinear scars based on having a surface area of at least 144 square inches.

DC 7804 provides that, when there are one or two scars that are unstable or painful, a 10 percent rating is warranted.  Twenty percent is assigned when there are three or four such scars, and 30 percent when there are 5 or more such scars. 

DC 7805 provides that the rater is to evaluate any disabling effects not considered in the prior codes under the appropriate code. 
 
Referable to impairment of function, DC 5015 addresses bones, new growths of, benign, and directs that such will be rated on limitation of motion of affected parts.  In this case, the affected part is the wrist.  Limitation of motion of the wrist is evaluated under DC 5215, which provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).  It is the sole rating available under that code. 

DC 5214 also addresses limitation of motion of the wrist, to the extent that it rates based on ankylosis, or the inability to move the joint at all.

Analysis

The Veteran underwent surgery of the right wrist during service following an injury during military training.  See April 2014 VA treatment record.  He maintains that he continues to have residual pain to the present and that the pain is most pronounced during activities such as prolonged typing at work, when playing sports such as racquetball, and during other strenuous activities.  See June 2014 VA medical examination report.  A supplement statement of the case of October 2008 assigned a 10 percent evaluation from July 26, 2006, for painful or limited motion of a major joint or group of minor joints.

The Veteran was afforded a compensation examination for his right wrist in June 2014.  The report notes that the Veteran "has service-connected right wrist condition, following excision of ganglion cyst in April 2004 in the service."  The Veteran reported "no swelling or limitation of motion," no "flare-ups impacting the function of the wrist," and "no functional loss or functional impairment of the joint or extremity."

Initial range of motion (ROM) measurements were made for the right wrist.  Palmar flexion ROM was 80 (normal endpoint is 80 degrees); dorsiflexion ROM was 70 (normal endpoint is 70 degrees); ulnar deviation ROM was 45 (normal endpoint is 45 degrees); and radial deviation ROM was 20 (normal endpoint is 20 degrees).

The Veteran was able to perform repetitive-use testing, and there was no additional limitation in ROM after repetitive-use testing.  While ROM movements were painful on active, passive and/or repetitive-use testing, the pain was not found to contribute to functional loss or additional limitation of ROM.  The examiner also found there to be pain when the wrist is used in weight-bearing or non-weight-bearing, but the pain did not contribute to functional loss or additional limitation of range of motion.  The examiner stated, "The pain is only on extreme motions, and only on excessive motion [prolonged typing] or in some sports [racquetball].  The examiner also found no functional loss (not associated with limitation of motion) during flare-ups or when the joint is used repeatedly over a period of time.

The examiner noted the Veteran's arthroscopic surgery of April 2000 in which the ganglion was excised.  The residuals of that surgery were noted to be "pain on excessive activities [prolonged typing] or some sports [racquetball]."  The examiner noted that the Veteran has a scar that is not painful or unstable and does not have a total area equal to, or greater than, 39 square cm (6 square inches) or located on the head, face, or neck.  The Veteran's scar is located at "dorsum of the wrist" and measures "length 1.5 cms. cm X width 1/2 mm. cm. [sic]."

The Veteran had movement in the wrist; therefore, there was no ankylosis of the wrist, nor was there objective evidence of crepitus.  Imaging studies indicated no degenerative or traumatic arthritis.  The Veteran did not use an assistive device.

With regard to muscle strength of the right wrist, both the flexion rate strength and the extension rate strength were 5/5 (normal).  There was no reduction in muscle strength, and the Veteran has no muscle atrophy.

The conditions listed in the diagnosis section of the report were found "not to impact the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)."

In November 2012, the Veteran's employer filed a statement attesting to the fact that the Veteran "is a good, reliable, and knowledgeable worker but suffers from pain in his back and wrist, and these conditions restrict the speed with which he performs his job.  I, as his employer, have had to make the decision of not giving him a raise, because he simply does not work as fast as my other carpenters." 

The Veteran also received a VA medical examination for his right wrist in November 2007.  The diagnosis was "status post excision of ganglion cyst of the right wrist with residual symptoms.  Two small cysts adjacent to the scaphoid bone seen on MRI."  The examiner described the history of the injury as follows: "In April 2000, [the Veteran] was diagnosed as having a ganglion cyst over the dorsum of this right wrist.  He underwent excision of this ganglion on April 21, 2000."  

The examiner noted the symptoms as follows: "At the present time, the patient complains of intermittent pain over the site of the excised ganglion.  The pain is precipitated on extreme movements of his wrist. . . . The pain also is brought about by excessive typing on the computer.  No limitation of motion, but minimal weakness in the hand grip.  During flare-ups, the pain in the wrist is estimated at 7/10.  . . . The pain does not interfere with his ADL and work in an office.  However, occasionally he has to stop typing using the computer after working for some time.  No incapacitating episodes for . . . the wrist pain in the last one year [sic]."  Upon examination of the Veteran, the examiner found a "well-healed 1.5 -cm transverse incision over the dorsum of the wrist at the site of the excised ganglion.  No swelling or redness.  Minimal tenderness over the operative scar."

Range of motion (ROM) measurements were taken.  The range of motion of the wrist showed "dorsiflexion from 0-70 degrees [out of 80 degrees] with pain starting at 60 degrees.  Palmar flexion was 80 degrees with pain at 70 degrees.  Radial deviation was 20 degrees over the radial aspect of the wrist.  There was no crepitation.  Repeated motion does not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The sensations in the hand were normal."  The examiner noted that "the hand grip is minimally weaker than the left hand because of the pain at the site of the excised ganglion."  The x-rays of the right wrist were "normal."

In a November 2007 filing, the Veteran stated with regard to his right wrist, "I continue to experience constant pain and uncomfort [sic].  This pain is magnified with the everyday tasks that I must perform as part of my duties at work.  Extensive typing, prolonged use of a hammer, writing for extended periods of time, are some of the activities that intensify the pain and sometimes make it almost unbearable to perform any activities with my right hand."  

Pursuant to DC 7819, the Veteran's disability is to be rated based on scars or on impairment of function.  Regarding the codes applicable to scars, the VA medical examination report of June 2014 indicated that the wrist scar is smaller than six square inches, does not limit function, and is superficial, stable, non-painful, and well-healed.  According to the November 2007 examiner, however, there was "minimal tenderness over the operative scar." The Veteran has also made competent and credible statements concerning pain over the scar.  Although the evidence is conflicting as to whether the scar is painful, the Veteran more nearly approximates the 10 percent rating of DC 7804 for a painful scar.  The criteria of DC 7804 do not provide for a higher rating than 10 percent for the Veteran's one, stable but tender scar.  See 38 C.F.R. § 4.118, DC 7804 (2014).  The remaining scar codes do not apply, as they require larger surface areas to be involved.

Turning to whether there is a higher evaluation available based on impairment of function, as contemplated by both DC 7819 and 5015, the Board has reviewed the limitation of motion codes for the wrist and finds that a higher evaluation is not warranted. 

The competent and probative evidence of record does indicate that the Veteran's right-wrist disability is manifested by pain and functional limitation of motion that interferes to some extent with daily activities.  The November 2007 VA medical examination report found painful palmar flexion and dorsiflexion movement at slightly less-than-normal endpoints.  In addition, the Veteran's employer has stated that the Veteran does not work as fast as other carpenters in his employ, at least in part because of his wrist disability.  Furthermore, the Veteran asserts that his wrist pain acts to limit his level of performance of "everyday tasks" such as "extensive typing, prolonged use of a hammer, [and] writing for extended periods of time."

The Board finds that the Veteran's wrist disability manifests as an inability to perform the normal working movements of the body with normal speed and endurance.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.40 (2014).  In making this finding, the Board has also given consideration to evidence of weakened movement, excess fatigability, and pain on movement.  See 38 C.F.R. § 4.45 (2014).

Even considering the functional loss, however, the Veteran's disability does not meet or approximate the criteria for a higher rating under DC 5215, relating to limitation of the motion of the wrist.  None of the Veteran's ROM measurements, even when taking into account the limitation of motion based on pain, meets the criteria of DC 5215 (0 palmar flexion or less than 15 dorsiflexion).  Indeed, his function is much higher than contemplated by the rating criteria.

Diagnostic Code 5214, relating to ankylosis of the wrist, is the only other diagnostic code that specifically references the wrist.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The application of DC 5214 is not called for in this case, because there is no record evidence of ankylosis.

In summary, the Veteran's service-connected ganglion cyst disability is rated 10 percent based on his painful scar; although he has underlying orthopedic complaints associated with the disability, they have not risen in severity to warrant a compensable rating under the rating criteria. 

Extraschedular consideration

The Board has considered whether an extraschedular rating may be appropriate for the Veteran's right-wrist disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Ordinarily, the VA Rating Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating may be warranted for an exceptional or unusual disability with related factors such as marked interference with employment or frequent periods of hospitalization that make applying the regular schedular standards impractical.  See 38 C.F.R. § 3.321(b)(1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

Here the first Thun element is not satisfied.  The Veteran has not identified any factors that may be considered to be exceptional or unusual.  His symptoms are a painful scar and slightly diminished range of motion on extreme use. These symptoms are contemplated by the rating criteria applied.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently assigned a 10 percent disability rating for tinnitus in addition to the 10 percent rating for his right-wrist disability.

The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular rating for his other service-connected disability is inadequate or that the schedular criteria for his other disability does not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated at any point during the current appeal that his right-wrist disability results in further disability when looked at in combination with his other service-connected disability.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

Rice consideration

The Board must also consider the issue of total disability based on individual unemployability due to a service-connected disability (TDIU).  A claim for TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The June 2014 VA examiner found that the Veteran's wrist condition did not "impact the Veteran's ability to perform any type of occupational task."  The record reflects that the Veteran has worked in an office for an insurance company.  See June 2014 VA medical examination report; December 2006 VA treatment record.  He has also worked successfully as a carpenter.  See November 2012 employer's statement.  Taking into account the occupational limitations cited by the Veteran and the VA medical examiners, the evidence of record does not show, and the Veteran has not asserted, that the Veteran's right-wrist disability renders him unable to maintain a "substantially gainful occupation."  See 38 C.F.R. § 416(a) (2014).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent for a ganglion cyst of the right wrist is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


